OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OFFICIAL BUSINESS
                                              7/
              STATE OF TEXAS                                             Nr-MK*'mHSF PITNEV BOWES


              PENALTY FOR 4 ,            gp                      02 ir            $ 00.26s
 1/14/2015    PRIVATE USE                                        0002003152        JAN15 2015

 MCGEE, SHAWN ERIC Tr. c't. No/wOO-*                       ,_,
                                                           -j,A MAILED FROM ZIPCODE 78701
                                                           (D)                   WR-29,360-22
 On this day, the application for writ of habeas corpWis dismissed as moot
                                      V; >% • k-: &                         Abel Acosta, Clerk
                              SHAWN ERIC MCGEE
                              #14038762 NT-7W4



                                 SEUli                   •^1                           UT'F




AMRS3B       7S2BB